Citation Nr: 1118016	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to service connection for a kidney disorder. 

5.  Entitlement to service connection for diabetes. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio,  which denied the above claims.  The RO in Montgomery, Alabama, has jurisdiction over the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from hearing loss and tinnitus due to automotive noise exposure in service pursuant to his military occupational specialty of "automotive mechanic."  He also contends that he currently suffers from a sinus disorder due to exposure to extreme cold during his active military service in Europe.  Lastly, he contends that he suffered from jaundice in service, and that his history of jaundice is related to his current diabetic and kidney disorders.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran in obtaining evidence to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In February 2007, the RO submitted a request for the Veteran's service treatment records to the National Personnel Records Center (NPRC).  A negative reply was received.  The NPRC determined that the Veteran's records were destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  The reply also states that if the Veteran was treated and can supply the necessary information, another search for information needed to reconstruct medical data could be conducted using code MO5.  On remand, the AMC should undertake reasonable efforts to reconstruct the Veteran's records, including, if necessary, contacting the Veteran to request the information necessary to reconstruct his medical data.   

Additionally, as noted by the Veteran in his June 2008 formal appeal, he has never been provided with a VA examination for any of the five alleged conditions.  Here, the Veteran's service personnel records show that he served as an automotive mechanic in the European Theater of Operations during the winter of 1945 to 1946.  As such, independent evidence corroborates his assertions of in-service noise exposure as a mechanic and exposure to cold during military service in Europe.  Additionally, the Veteran's assertions of problems with hearing loss, tinnitus, sinus problems, and jaundice constitute competent lay evidence, as the symptoms associated with each disorder are capable of lay observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Charles v. Principi, 16 Vet. App 370, 374 (2002) (holding that ringing of the ears is capable of lay observation).

As such, further development is required because the medical evidence of record does not contain sufficient information to address the required legal inquiry.  See 
38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, it is incumbent on the Board to remand this matter to supplement the record prior to adjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Undertake further efforts to locate any existing service treatment records for the Veteran, including, if appropriate, a PIES search using code MO5.  The Veteran should be asked to provide further identifying information, including any dates and locations of in-service medical treatment, and, if necessary, he should be provided with an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) to complete and return to VA.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

2.  Then, provide the Veteran with a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure during service as an automotive mechanic.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for an appropriate VA examination of his claimed sinus disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any sinus disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sinus disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to cold weather.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate VA examination of his claimed kidney disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to provide a diagnosis of any kidney disorder found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed kidney disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including any in-service history of jaundice.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for an appropriate VA examination of his claimed diabetes.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be accomplished.  

The examiner is requested to determine whether the Veteran currently suffers from diabetes mellitus.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including any in-service history of jaundice.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.  

7.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

